TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00665-CR


Zantar Anton Bright, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 52,630, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






Appellant Zantar Anton Bright pleaded guilty to robbery.  See Tex. Pen. Code Ann.
§ 29.02 (West 1994).  The district court adjudged him guilty and sentenced him to prison for fifteen
years.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 5 S.W.2d 684 (Tex. Crim. App. 1974); Jackson
v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).  A copy of counsel's brief was delivered to appellant, and appellant was advised of his
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


  
				David Puryear, Justice
Before Justices Kidd, Patterson and Puryear
Affirmed
Filed:   March 14, 2002
Do Not Publish